Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending. 

Applicant's election with traverse of a method of therapy that read on (A) 4-IBB domain and a zeta domain as the intracellular signaling domain, (B) a first CAR capable of binding to CD19, (C) a second CAR capable of binding to EGFR, (D) a first CAR comprises the amino acid sequence of SEQ ID NO: 11, (E) the second CAR comprises the amino acid sequence of SEQ ID NO: 19, (F) the antibody or antigen fragment of Cetuximab (ERBITUX), and (G) neuroblastoma as the particular cancer in the reply filed on March 25, 2021 is acknowledged.  
 The traversal is on the ground(s) that the species of a first CAR that binds to a particular B cell specific surface molecule such as CD 19 or CD20 recited in Claim 2 are “sufficiently few in number ... that a search and examination of the entire claim can be made without serious burden” because there are just two species.   Therefore, Applicant respectfully requests withdrawal of this provisional request for an election of species between a first CAR that binds to a particular B cell specific surface molecule such as CD 19 or CD20.
 Likewise, Applicant respectfully submits that the species of a second CAR that binds to a particular tumor antigen L1CAM, ROR1 or EGFR recited in Claim 2 are “sufficiently few in number ... that a search and examination of the entire claim can be made without serious burden” because there are just three species. See M.P.E.P. §803.02.111. Therefore, Applicant respectfully requests withdrawal of this provisional request for an election of species between a second CAR that binds to a particular tumor antigen such as L1CAM, ROR1 or EGFR. Therefore, Applicant respectfully requests withdrawal of this provisional request for an election of species between a second CAR that binds to a particular tumor antigen such as L1CAM, ROR1 or EGFR.
the method of treating various cancer such as the ones recited in claim 18 by administering a population of cells comprising at least six different combination of first and second CAR (2 x 3) and each CAR is encoded by different polynucleotide and binding to different target on different cancer cells.  These first chimeric antigen receptors (CAR) have different structure and bind to different targets, e.g., CD19 (SEQ ID NO: 11) or CD20 (SEQ ID NO: 13).   These second chimeric antigen receptors (CAR) also have different structure and bind to different targets, e.g., LICAM, ROR1 or EGFR (SEQ ID NO: 19).  
There would be a serious search and examination burden if restriction were not required because: (a) the species require a different field of search (e.g., polynucleotide, amino acid sequence, different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph; (b) the search for methods of use is separate because it requires additional considerations as to the methodology itself, (c) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (d) the prior art applicable to one invention would not likely be applicable to another invention.  It is a burden to search and examine more than one invention. 
Finally, there are no generic claims are allowable at this time. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-20, drawn to a method of therapy that read on (A) 4-IBB domain and a zeta domain as the intracellular signaling domain, (B) a first CAR capable of binding to CD19, (C) a second CAR capable of binding to EGFR, (D) a first CAR comprises the amino acid sequence of SEQ ID NO: 11, (E) the second CAR comprises the amino acid sequence of SEQ ID NO: 19, (F) the antibody or antigen fragment of Cetuximab (ERBITUX), and (G) neuroblastoma as the particular cancer, are being acted upon in this Office Action.  
Priority
Applicant’ claim priority to provisional application 62/202,698, filed August 7, 2015, is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2020 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed November 3, 2020 are acceptable. 

Specification
The substitute specification filed December 10, 2020 has been entered. 
The superscript “ROR1”in para. [0158] should have been ROR1.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
Claim 1 encompasses a method of therapy for a subject having any non-B cell related cancer, comprising: administering an effective amount of a population of cells comprising any cell to the subject in need thereof, wherein the cell comprises any first chimeric antigen receptor (CAR) and a second CAR, wherein the first CAR is different from the second CAR, and each CAR is encoded by any polynucleotide comprising:
a first nucleic acid sequence encoding any leader sequence;
a second nucleic acid sequence encoding any first antibody or antigen binding fragment thereof which specifically binds to any B cell specific cell surface molecule or to any cell surface tumor specific molecule, wherein the second nucleic acid sequence is 3' of the first nucleic acid sequence;
a third nucleic acid sequence encoding any extracellular spacer, wherein the third nucleic acid sequence is 3' of the second nucleic acid sequence;
a fourth nucleic acid sequence encoding any transmembrane domain, wherein the fourth nucleic acid sequence is 3' of the third nucleic acid sequence;
a fifth nucleic acid sequence encoding a signaling domain comprising any 4-IBB domain or any CD3-zeta domain, wherein the fifth nucleic acid sequence is 3' of the fourth nucleic acid sequence;
a sixth nucleic acid sequence encoding any linker, wherein the sixth nucleic acid sequence is 3' of the fifth nucleic acid sequence; and

Claim 2 encompasses a method of treating, ameliorating, or inhibiting any non-B cell cancer in a subject comprising administering to the subject a cell comprising:
a first chimeric antigen receptor (CAR) capable of specifically binding to any CD19 (elected species) or any CD20 and
a second CAR capable of specifically binding to a tumor antigen selected from any L1CAM, any ROR1, and any EGFR (elected species).
Claim 3 encompasses the method of claim 2, wherein the first CAR is capable of binding to any CD19, and the second CAR is capable of binding to any EGFR.
Claim 4 encompasses the method of claim 2, wherein the first CAR comprises the amino acid sequence of SEQ ID NO: 11 (CD19, elected species) or SEQ ID NO: 13.
Claim 5 encompasses the method of claim 2, wherein the second CAR comprises the amino acid sequence of SEQ ID NO: 15, SEQ ID NO: 17, or SEQ ID NO: 19 (elected species).
Claim 6 encompasses the method of claim 2, wherein the first CAR and the second CAR each comprise any intracellular signaling domain comprising any 4-IBB domain and any zeta domain.
Claim 7 encompasses the method of claim 2, wherein the cell comprises a first polynucleotide encoding the first CAR and any first cell surface selectable marker.
Claim 8 encompasses the method of claim 7, wherein the cell comprises a second polynucleotide encoding the second CAR and any second cell surface selectable marker.
Claim 9 encompasses the method of claim 8, wherein the first or the second cell surface selectable marker is selected from a truncated HER2 (Her2tG) polypeptide and a truncated EGFR (EGFRt) polypeptide.
Claim 10 encompasses the method of claim 8, further comprising administering an antibody or antigen binding fragment thereof capable of binding to the first or the second cell surface selectable marker.
Claim 11 encompasses the method of claim 10, wherein the antibody or antigen binding fragment thereof is selected from cetuximab (ERBITUX, elected species) or trastuzumab (HERCEPTIN).
Claim 12 encompasses the method of claim 2, wherein the cell is any T cell. 
Claim 13 encompasses the method of claim 2, wherein the cell is any CD4+ T cell or any CD8+ T cell. 
Claim 14 encompasses the method of claim 13, wherein the cell is any CD4+ helper T lymphocyte selected from the group consisting of a naive CD4+ T cell, a central memory CD4+ T cell, an effector memory CD4+ T cell, and a bulk CD4+ T cell.

Claim 16 encompasses the method of claim 2, wherein the cell comprises a CD4+ T cell, and is administered in combination with a CD8+ T cell comprising the first CAR and the second CAR. 
Claim 17 encompasses the method of claim 2, wherein the non-B cell cancer comprises all solid tumor.
Claim 18 encompasses the method of claim 2, wherein the non-B cell cancer comprises a cancer selected from a breast cancer, a brain cancer, a lung cancer, a liver cancer, a stomach cancer, a spleen cancer, a colon cancer, a renal cancer, a pancreatic cancer, a prostate cancer, a uterine cancer, a skin cancer, a head cancer, a neck cancer, a sarcoma, an ovarian cancer, a neuroblastoma, a refractory neuroblastoma, and a relapsed neuroblastoma.
Claim 19 encompasses the method of claim 2, wherein the subject is human.
Claim 20 encompasses the method of claim 19, wherein the subject is a pediatric subject.
The specification discloses just human T-cells co-transduce with two lentiviruses that house a CD19CAR-T2AEGFRt and a second CAR (anti-CD20)-T2A-HER2t (see Figure 3A) or CD19CAR-T2AEGFRt and a second CAR (EGFR 806).  
Regarding leader sequence, the specification discloses just one nucleic acid sequence of SEQ ID NO: 34 encoding a leader sequence of SEQ ID NO: 33.
Regarding antibody or binding fragment thereof that binds to any CD19, the specification discloses just one scFv comprises the amino sequence set forth in SEQ ID NO: 11 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 12 that binds to human CD19.
Regarding antibody or antigen binding fragment that binds to any cell surface tumor specific molecule, the specification discloses just one scFv antibody specific for a CE7 epitope on LI CAM comprises the amino acid sequence set forth in SEQ ID NO: 15 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 16.  Regarding antibody or binding fragment thereof that binds to any ROR1, the specification discloses just one scFv antibody comprises the amino acid sequence set forth in SEQ ID NO: 17 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 18.  Regarding antibody or 
Regarding transmembrane domain, the specification discloses nucleic acid sequence of SEQ ID NO: 6 encoding a CD28 transmembrane comprising the amino acid sequence of SEQ ID NO:5.
Regarding intracellular domain in claim 1, the specification discloses nucleic acid sequence of SEQ ID NO: 8 encoding a signaling domain comprising a 4-1BB domain comprises the amino acid sequence of SEQ ID NO: 7 and a nucleic acid sequence of SEQ ID NO: 10 encoding a CD3-zeta domain comprises the amino acid sequence of SEQ ID NO: 9. 
Regarding linker sequence, the specification discloses nucleic acid sequence of SEQ ID NO: 34 encoding a ribosome skip sequence as a linker comprises the amino acid sequence of SEQ ID NO: 33.
Regarding marker domain, the specification discloses just two markers and they are truncated HE.R2 (aka Her2tG) comprises the amino acid sequence set forth in SEQ ID NO: 35, which is encoded by a nucleic acid sequence set forth ill SEQ ID NO: 36.  The other marker is truncated EGFR (aka EGFRt) comprises foe amino acid sequence set forth in SEQ ID NO: 37 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 38. The cells are transduced with two lentiviral vectors each encoded a different CAR (i.e., CD 19 and CD20).
Other than the human CD4+ or CD8+ T cells co-expressing the particular dual transduced CARs above, the specification does not describe the structure, e.g., nucleic acid sequences or amino acid sequence of any leader sequence, any and all antibody or antigen binding fragment thereof that binds to any B cell surface molecule or any cell surface tumor molecule such as any CD19, any EGFR, any 
The specification does not describe the structure-identifying information about the first and the second CAR expressed by cell effective to treat all non-B cell related cancer in any subject, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual first and second CARs themselves for treating all non-B cell related cancer.
Regarding nucleic acid sequence encoding a first or second antibody or antigen binding fragment thereof, Dotti (Immunol Rev 257(1): 1-35, published January 2014; PTO 892) teaches in addition to chimeric antigen receptor (CAR) affinity, the function of the CAR is also affected by the location of the recognized epitope on the antigen.  For example, CAR-T cells expressing an scFv that recognizes an epitope on CD22 (an antigen expressed by normal and malignant B cells) that was proximal to the B cell’s plasma membrane had superior anti-leukemic activity to CAR-T cells that recognized a membrane-distal epitope, see paragraph bridging page 2 and 3.
Regarding the extracellular spacer region, Dotti (Immunol Rev 257(1): 1-35, published January 2014; PTO 892) teaches the connecting sequence between the ectodomain to the transmembrane domain (the hinge region) can also profoundly affect CAR-T cell function by producing differences in the length and flexibility of the resulting CAR. For example, while 5T4- and CD19-specific CAR-T cells with CH2CH3 hinge had enhanced effector function, CEA-and NCAM-specific CAR-T cells had optimal activity without a hinge. Depending on the binding specificity and the generation of CAR-T cells, ROR1-specific CAR-T cells that expressed short hinge had superior anti-tumor activity. Conversely, CD30-specific CAR-T cells with a CH2-CH3 hinge impaired epitope recognition, see p. 3, last paragraph. 

Regarding co-stimulatory domains and the type of T cells, Dotti teaches while addition of costimulatory domains, e.g., CD28 and 4-1BB signaling domain dramatically increased the expansion and persistence of polyclonal T cells, this benefit was not observed with T-cell clones even with the T-cell clones expressing the 3rd generation of CD20-specific CARs in vivo, see p. 9, Clinical experience with 2nd and 3rd generation CAR-T cells in hematological malignancies.  The specification discloses 4-1BB domain and CD3 zeta domain as the signaling domain. 
Regarding nucleic acid sequence encoding antibody or antigen binding fragment thereof that bind to any B cell surface molecule or cell surface molecule, the specification does not describe sufficient number of structure, e.g., heavy and light chain variable regions or the six CDRs or common structure share by members of the genus of antibody and antigen binding fragment thereof that bind to all CD19 and all EGFR from other species.  One species of scFv that binds to human CD19 and one species of scFv that binds to EGFR are not representative of the claimed genus. 
An adequate written description must contain enough information about the actual makeup of the claimed products - “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
At the time of filing, it is known in the art that the choice of a target antigen on cancer cell is crucial for any immunotherapy. For example, Sadelain (Current Opinion in Immunology 21: 215-
Even assuming the T cell co-expressed a first chimeric antigen receptor that binds to CD19 comprising the amino acid sequence of SEQ ID NO: 11 encoded by a nucleic acid sequence set forth in SEQ ID NO: 12, and the second chimeric antigen receptor that binds to human EGFR, one species is not representative of the claimed genus.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al (Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences, see, e.g., Discussion.
Similarly, Edwards et al (J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given hundreds of unique antibody structures may bind a single antigen, and the structure of an antibody cannot be predicted from the structure of the antigen, it is unpredictable which unspecified which first domain from the first peptide chain together with which one of the domains from the second peptide form an antigen binding site, and which second domain from the first peptide chain together with which domain 
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and one species of antibody specific to just human CD19 and human EGFR, cannot define a structure-function relationship so as to be representative of ah the antibodies that bind to all B-cell surface molecules and all cell surface of all tumor encompassed by any cell for treating a subject having any non-B cell tumor (as held in Abbvie).
“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., complete or partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, method of making the claimed invention, level of skill and knowledge in the art and predictability in the art sufficient to show that applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims could be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Accordingly, given the lack of particularity with which the claimed cell expressing a first and second CARs are described in the specification, it is submitted that the specification would not reasonably convey to the skilled artisan that Applicant had possession of the genus of cell comprising any first and second chimeric antigen receptors at the time the application was filed.
Therefore, only (1) a method of treating a subject having CD19 and/or EGFR positive cancer, the method comprising administering to the subject a composition comprising an effective amount of a population of human T cells, wherein each of the T cells comprise a first and a second chimeric antigen receptor (CAR), wherein the first and the second CAR are different and each CAR is encoded by a first vector comprising a first nucleic acid sequence of SEQ ID NO: 34 encoding a leader sequence of SEQ ID NO: 33, a second nucleic acid sequence of SEQ ID NO: 12 encoding a first CD19 binding domain comprising the amino acid sequence of SEQ ID NO: 11, wherein the second nucleic acid sequence is 3’ of the first nucleic acid sequence, linked to a third nucleic acid sequence of SEQ ID NO: 40 encoding a spacer comprises the amino acid sequence set forth in SEQ ID NO: 39, a forth nucleic acid sequence of SEQ ID NO: 6 encoding a transmembrane comprising the amino acid sequence of SEQ ID NO:5, a fifth nucleic acid sequence of SEQ ID NO: 8 encoding a signaling domain comprising a 4-1BB domain comprises the amino acid sequence of SEQ ID NO: 7 and a nucleic acid sequence of SEQ ID NO: 10 encoding a CD3-zeta domain comprises the amino acid sequence of SEQ ID NO: 9, wherein the fifth nucleic acid sequence is 3’ of the fourth nucleic acid sequence, a sixth nucleic acid sequence of SEQ ID second vector comprising a first nucleic acid sequence of SEQ ID NO: 34 encoding a leader sequence of SEQ ID NO: 33, a second nucleic acid sequence of SEQ ID NO: 20 encoding a second binding domain that binds to EGFR comprising the amino acid sequence of SEQ ID NO: 19, wherein the second nucleic acid sequence is 3’ of the first nucleic acid sequence, linked to a third nucleic acid sequence of SEQ ID NO: 40 encoding a spacer comprises the amino acid sequence set forth in SEQ ID NO: 39, a forth nucleic acid sequence of SEQ ID NO: 6 encoding a transmembrane comprising the amino acid sequence of SEQ ID NO:5, a fifth nucleic acid sequence of SEQ ID NO: 8 encoding a signaling domain comprising a 4-1BB domain comprises the amino acid sequence of SEQ ID NO: 7 and a nucleic acid sequence of SEQ ID NO: 10 encoding a CD3-zeta domain comprises the amino acid sequence of SEQ ID NO: 9, wherein the fifth nucleic acid sequence is 3’ of the fourth nucleic acid sequence, a sixth nucleic acid sequence of SEQ ID NO: 34 encoding a ribosome skip sequence as a linker comprises the amino acid sequence of SEQ ID NO: 33, and a seventh nucleic acid sequence comprises SEQ ID NO: 36 encoding a marker domain Her2tG comprises the amino acid sequence of SEQ ID NO: 35 or a nucleic acid sequence of SEQ ID NO: 38 encoding a maker domain EGFRt comprises the amino acid sequence set forth in SEQ ID NO: 37, (2) the method above wherein the cell is CD4+ T cell or a CD8+ T cell, (3) the method above wherein the EGFR positive cancer is neuroblastoma, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

s 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for only (1) a method of treating a subject having CD19 and/or EGFR positive cancer, the method comprising administering to the subject a composition comprising an effective amount of a population of T cells, wherein each of the T cells comprise a first and a second chimeric antigen receptor (CAR), wherein the first and the second CAR are different and each CAR is encoded by a first vector comprising a first nucleic acid sequence of SEQ ID NO: 34 encoding a leader sequence of SEQ ID NO: 33, a second nucleic acid sequence of SEQ ID NO: 12 encoding a first CD19 binding domain comprising the amino acid sequence of SEQ ID NO: 11, wherein the second nucleic acid sequence is 3’ of the first nucleic acid sequence, linked to a third nucleic acid sequence of SEQ ID NO: 40 encoding a spacer comprises the amino acid sequence set forth in SEQ ID NO: 39, a forth nucleic acid sequence of SEQ ID NO: 6 encoding a transmembrane comprising the amino acid sequence of SEQ ID NO:5, a fifth nucleic acid sequence of SEQ ID NO: 8 encoding a signaling domain comprising a 4-1BB domain comprises the amino acid sequence of SEQ ID NO: 7 and a nucleic acid sequence of SEQ ID NO: 10 encoding a CD3-zeta domain comprises the amino acid sequence of SEQ ID NO: 9, wherein the fifth nucleic acid sequence is 3’ of the fourth nucleic acid sequence, a sixth nucleic acid sequence of SEQ ID NO: 34 encoding a ribosome skip sequence as a linker comprises the amino acid sequence of SEQ ID NO: 33, and a seventh nucleic acid sequence comprises SEQ ID NO: 36 encoding a marker domain Her2tG comprises the amino acid sequence of SEQ ID NO: 35 or a nucleic acid sequence of SEQ ID NO: 38 encoding a maker domain EGFRt comprises the amino acid sequence set forth in SEQ ID NO: 37 and a second vector comprising a first nucleic acid sequence of SEQ ID NO: 34 encoding a leader sequence of SEQ ID NO: 33, a second nucleic acid sequence of SEQ ID NO: 20 encoding a second binding domain that binds to EGFR comprising the amino acid sequence of SEQ ID NO: 19, wherein the second nucleic acid sequence is 3’ of the first nucleic acid sequence, linked to a third nucleic acid sequence of SEQ ID NO: 40 encoding a spacer comprises the amino acid sequence set forth in SEQ ID NO: 39, a forth nucleic acid sequence of SEQ ID NO: 6 encoding a transmembrane comprising the amino acid sequence of SEQ ID NO:5, a fifth nucleic acid sequence of SEQ ID NO: 8 encoding a signaling , does not reasonably provide enablement for a method of therapy for any subject having any non-B cell related cancer as set forth in claims 1-20. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses a method of therapy for a subject having any non-B cell related cancer, comprising: administering an effective amount of a population of cells comprising any cell to the subject in need thereof, wherein the cell comprises any first chimeric antigen receptor (CAR) and a second CAR, wherein the first CAR is different from the second CAR, and each CAR is encoded by any polynucleotide comprising:

a second nucleic acid sequence encoding any first antibody or antigen binding fragment thereof which specifically binds to any B cell specific cell surface molecule or to any cell surface tumor specific molecule, wherein the second nucleic acid sequence is 3' of the first nucleic acid sequence;
a third nucleic acid sequence encoding any extracellular spacer, wherein the third nucleic acid sequence is 3' of the second nucleic acid sequence;
a fourth nucleic acid sequence encoding any transmembrane domain, wherein the fourth nucleic acid sequence is 3' of the third nucleic acid sequence;
a fifth nucleic acid sequence encoding a signaling domain comprising any 4-IBB domain or any CD3-zeta domain, wherein the fifth nucleic acid sequence is 3' of the fourth nucleic acid sequence;
a sixth nucleic acid sequence encoding any linker, wherein the sixth nucleic acid sequence is 3' of the fifth nucleic acid sequence; and
a seventh nucleic acid sequence encoding any marker domain, wherein the seventh nucleic acid sequence is 3' of the sixth nucleic acid sequence.
Claim 2 encompasses a method of treating, ameliorating, or inhibiting any non-B cell cancer in a subject comprising administering to the subject a cell comprising:
a first chimeric antigen receptor (CAR) capable of specifically binding to any CD19 (elected species) or any CD20 and
a second CAR capable of specifically binding to a tumor antigen selected from any L1CAM, any ROR1, and any EGFR (elected species).
Claim 3 encompasses the method of claim 2, wherein the first CAR is capable of binding to any CD19, and the second CAR is capable of binding to any EGFR.
Claim 4 encompasses the method of claim 2, wherein the first CAR comprises the amino acid sequence of SEQ ID NO: 11 (CD19, elected species) or SEQ ID NO: 13.
Claim 5 encompasses the method of claim 2, wherein the second CAR comprises the amino acid sequence of SEQ ID NO: 15, SEQ ID NO: 17, or SEQ ID NO: 19 (elected species).
Claim 6 encompasses the method of claim 2, wherein the first CAR and the second CAR each comprise any intracellular signaling domain comprising any 4-IBB domain and any zeta domain.
Claim 7 encompasses the method of claim 2, wherein the cell comprises a first polynucleotide encoding the first CAR and any first cell surface selectable marker.
Claim 8 encompasses the method of claim 7, wherein the cell comprises a second polynucleotide encoding the second CAR and any second cell surface selectable marker.
 method of claim 8, wherein the first or the second cell surface selectable marker is selected from a truncated HER2 (Her2tG) polypeptide and a truncated EGFR (EGFRt) polypeptide.
Claim 10 encompasses the method of claim 8, further comprising administering an antibody or antigen binding fragment thereof capable of binding to the first or the second cell surface selectable marker.
Claim 11 encompasses the method of claim 10, wherein the antibody or antigen binding fragment thereof is selected from cetuximab (ERBITUX, elected species) or trastuzumab (HERCEPTIN).
Claim 12 encompasses the method of claim 2, wherein the cell is any T cell. 
Claim 13 encompasses the method of claim 2, wherein the cell is any CD4+ T cell or any CD8+ T cell. 
Claim 14 encompasses the method of claim 13, wherein the cell is any CD4+ helper T lymphocyte selected from the group consisting of a naive CD4+ T cell, a central memory CD4+ T cell, an effector memory CD4+ T cell, and a bulk CD4+ T cell.
Claim 15 encompasses the method of claim 13, wherein the cell is any CD8+ cytotoxic T lymphocyte cell selected from the group consisting of a naive CD8+ T cell, a central memory CD8+ T cell, an effector memory CD8+ T cell, and a bulk CD8+ T cell.
Claim 16 encompasses the method of claim 2, wherein the cell comprises a CD4+ T cell, and is administered in combination with a CD8+ T cell comprising the first CAR and the second CAR. 
Claim 17 encompasses the method of claim 2, wherein the non-B cell cancer comprises all solid tumor.
Claim 18 encompasses the method of claim 2, wherein the non-B cell cancer comprises a cancer selected from a breast cancer, a brain cancer, a lung cancer, a liver cancer, a stomach cancer, a spleen cancer, a colon cancer, a renal cancer, a pancreatic cancer, a prostate cancer, a uterine cancer, a skin cancer, a head cancer, a neck cancer, a sarcoma, an ovarian cancer, a neuroblastoma, a refractory neuroblastoma, and a relapsed neuroblastoma.
Claim 19 encompasses the method of claim 2, wherein the subject is human.
Claim 20 encompasses the method of claim 19, wherein the subject is a pediatric subject.
The specification discloses just human T-cells co-transduce with two lentiviruses that house a CD19CAR-T2AEGFRt and a second CAR (anti-CD20)-T2A-HER2t (see Figure 3A) or CD19CAR-T2AEGFRt and a second CAR (EGFR 806).  
Regarding leader sequence, the specification discloses just one nucleic acid sequence of SEQ ID NO: 34 encoding a leader sequence of SEQ ID NO: 33.

Regarding antibody or antigen binding fragment that binds to any cell surface tumor specific molecule, the specification discloses just one scFv antibody specific for a CE7 epitope on LI CAM comprises the amino acid sequence set forth in SEQ ID NO: 15 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 16.  Regarding antibody or binding fragment thereof that binds to any ROR1, the specification discloses just one scFv antibody comprises the amino acid sequence set forth in SEQ ID NO: 17 and is encoded by a nucleic acid sequence set forth in SEQ ID NO: 18.  Regarding antibody or binding fragment thereof that binds to EGFR 806, die specification discloses just one scFv comprises the amino acid sequence set forth in SEQ ID NO: 19 and is encoded by a nucleic acid sequence set forth ill SEQ ID NO: 20.  	Regarding extracellular spacer, the specification discloses just nucleic acid sequence of SEQ ID NO: 40 encoding a spacer from IgG4 comprises the amino acid sequence set forth in SEQ ID NO: 39.
Regarding transmembrane domain, the specification discloses nucleic acid sequence of SEQ ID NO: 6 encoding a CD28 transmembrane comprising the amino acid sequence of SEQ ID NO:5.
Regarding intracellular domain in claim 1, the specification discloses nucleic acid sequence of SEQ ID NO: 8 encoding a signaling domain comprising a 4-1BB domain comprises the amino acid sequence of SEQ ID NO: 7 and a nucleic acid sequence of SEQ ID NO: 10 encoding a CD3-zeta domain comprises the amino acid sequence of SEQ ID NO: 9. 
Regarding linker sequence, the specification discloses nucleic acid sequence of SEQ ID NO: 34 encoding a ribosome skip sequence as a linker comprises the amino acid sequence of SEQ ID NO: 33.

Other than the human CD4+ or CD8+ T cells co-expressing the particular dual transduced CARs above, the specification does not describe the structure, e.g., nucleic acid sequences or amino acid sequence of any leader sequence, any and all antibody or antigen binding fragment thereof that binds to any B cell surface molecule or any cell surface tumor molecule such as any CD19, any EGFR, any extracellular spacer, any transmembrane domain, any signaling domains and any markers encompassed by any cells for treating any subject having any non-B cell related cancer to show possession of the claimed genus at the time of filing.
The specification does not describe the structure-identifying information about the first and the second CAR expressed by cell effective to treat all non-B cell related cancer in any subject, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual first and second CARs themselves for treating all non-B cell related cancer.
Regarding nucleic acid sequence encoding a first or second antibody or antigen binding fragment thereof, Dotti (Immunol Rev 257(1): 1-35, published January 2014; PTO 892) teaches in addition to chimeric antigen receptor (CAR) affinity, the function of the CAR is also affected by the location of the recognized epitope on the antigen.  For example, CAR-T cells expressing an scFv that recognizes an epitope on CD22 (an antigen expressed by normal and malignant B cells) that was proximal to the B 
Regarding the extracellular spacer region, Dotti (Immunol Rev 257(1): 1-35, published January 2014; PTO 892) teaches the connecting sequence between the ectodomain to the transmembrane domain (the hinge region) can also profoundly affect CAR-T cell function by producing differences in the length and flexibility of the resulting CAR. For example, while 5T4- and CD19-specific CAR-T cells with CH2CH3 hinge had enhanced effector function, CEA-and NCAM-specific CAR-T cells had optimal activity without a hinge. Depending on the binding specificity and the generation of CAR-T cells, ROR1-specific CAR-T cells that expressed short hinge had superior anti-tumor activity. Conversely, CD30-specific CAR-T cells with a CH2-CH3 hinge impaired epitope recognition, see p. 3, last paragraph. 
Regarding the transmembrane domain, Dotti teaches the first generation of CARs having CD3-zeta transmembrane domain are less stable over time on the cell surface compared with CD28 transmembrane domain, see p. 4, in particular.  However, the specification discloses just CD28 transmembrane. 
Regarding co-stimulatory domains and the type of T cells, Dotti teaches while addition of costimulatory domains, e.g., CD28 and 4-1BB signaling domain dramatically increased the expansion and persistence of polyclonal T cells, this benefit was not observed with T-cell clones even with the T-cell clones expressing the 3rd generation of CD20-specific CARs in vivo, see p. 9, Clinical experience with 2nd and 3rd generation CAR-T cells in hematological malignancies.  The specification discloses 4-1BB domain and CD3 zeta domain as the signaling domain. 
Regarding nucleic acid sequence encoding antibody or antigen binding fragment thereof that bind to any B cell surface molecule or cell surface molecule, the specification does not describe sufficient number of structure, e.g., heavy and light chain variable regions or the six CDRs or common 
At the time of filing, it is known in the art that the choice of a target antigen on cancer cell is crucial for any immunotherapy. For example, Sadelain (Current Opinion in Immunology 21: 215-223, 2009; PTO 892) teaches the rules for identifying the best target molecules and corresponding scFv are not yet full elucidated. Tumor-restricted targets are preferred, but rare. Furthermore, another factor in choosing an optimal scFv for making a CAR is the position of the epitope on the target molecule. The distance of the epitope to the cell surface appears to matter, as do the length and flexibility of the CAR extracellular hinge region, see p. 217, in particular.
Even assuming the T cell co-expressed a first chimeric antigen receptor that binds to CD19 comprising the amino acid sequence of SEQ ID NO: 11 encoded by a nucleic acid sequence set forth in SEQ ID NO: 12, and the second chimeric antigen receptor that binds to human EGFR, one species is not representative of the claimed genus.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al (Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences, see, e.g., Discussion.
et al (J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given hundreds of unique antibody structures may bind a single antigen, and the structure of an antibody cannot be predicted from the structure of the antigen, it is unpredictable which unspecified which first domain from the first peptide chain together with which one of the domains from the second peptide form an antigen binding site, and which second domain from the first peptide chain together with which domain from the second peptide chain form a second antigen binding site that correlated with binding to which antigen or which epitope of the same antigen.  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, there are insufficient in vivo working examples of treating all non-B cell related cancer by administering a population of any cells comprising two different chimeric antigen receptors, undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
s 1-2, 6-15 and 17-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2013/123061 publication (published August 23, 2013; PTO 892).
Regarding claim 1, the W02013/123061 publication teaches a method of treating or to inhibit or to mitigate (see p. 12, line 28-29, reference claim 46) a non-B cell cancer, e.g., germ cell tumors or carcinoma or sarcoma (see p. 10, 19) in a subject, e.g., human or newborn subject, (see p. 11) by administering to the subject a cell such as T cell (p. 32), HEK 293 T-cells (see p. 40) a bispecific chimeric antigen receptors that bind to different targets encoded by a polynucleotide encoding a bispecific CAR shown in Figure 4.  The reference polynucleotide comprises a first nucleic acid sequence encoding a leader sequence, e.g., GMCSFRss such as MFFFVTSFFFCEFPHPAFFFIP arranged in tandem from 5’ to 3’ end (caption of Figure 8), a second nucleic acid sequence encoding a first antibody, e.g., scFv that binds to CD19 linked to a second CD20 scFv antibody wherein the second nucleic acid is 3’ end of the first nucleic acid sequence, a third nucleic acid encoding an extracellular spacer e.g., IgG4 hinge (see p. 7 and 17, Figure 3) wherein the third nucleic acid is 3’ end of the second nucleic acid, a forth nucleic acid encoding a transmembrane domain, e.g., CD28tm (p. 7, Figure 3) wherein the forth nucleic acid is 3’ end of the third nucleic acid, a fifth nucleic acid sequence encoding a signaling domain e.g., 41BB-CD3zeta (see p. 7), wherein the fifth nucleic acid sequence is 3’ end of the fourth nucleic acid sequence, a sixth nucleic acid sequence encoding a linker, e.g., T2A (see p. 8, 25, Figure 3), wherein the sixth nucleic acid is 3’ end of the fifth nucleic acid sequence and a seventh nucleic acid sequence encoding a marker domain, e.g., EGFRt (see p. 9, 26, 28-29, Figure 3) wherein the seventh nucleic acid sequence is 3’ end of the sixth nucleic acid sequence.  The term “comprising” is open-ended.  It expands the claimed polynucleotide to include additional nucleic acid encoding epHIV7, see p. 26-27, sequence in Figures 3, 7, 8, 12-13.  The W02013/123061 publication teaches the polynucleotide encoding CARs may be linked by a nucleic acid sequence via IRES sequences.  Alternatively, the polynucleotides encoding the CARs are encoded by separate vectors (aka polynucleotide for co-expression), see p. 9-10, 31.   Examples of antigens specific for Cancer, which may be targeted by the bispecific CARs, include but not limited to any one or more CD19 and EGFR, see p. 20, reference claim 17.  An exemplary backbone for a CAR 
Regarding claim 2, the W02013/123061 publication teaches that the bispecific chimeric antigen receptors bind to CD20 and L1-CAM, see reference claim 17, in particular. 
Regarding claims 7 and 9, the W02013/123061 publication teaches that the cell surface selectable marker is a truncated EGFR (EGFRt) polypeptide, see p. 29, 31. 
Regarding claim 8, the W02013/123061 publication teaches that the T cell genetically engineered bispecific CARs coexpresed with EGFRt and DHFR or mutant DHFR by transfecting cells with DNA, see p. 20, line 19-23, p. 31-33.
Regarding claim 10 and 11, the W02013/123061 publication teaches truncated EGFRt polypeptide has at least three uses for engineering cell-based therapies: ex vivo cell purification, in vivo cell tracking ad cell ablation by administering cetuximab (Erbitux), which is a chimeric antibody that binds to human EGFR extracellular domain III, IV or a combination thereof for selection, in vivo tracking and ablation of engineered cells, see p. 29, first paragraph. 
Regarding claim 12, the W02013/123061 publication teaches that the cell is T cell (T lymphocyte), see p. 32.
Regarding claim 13, the W02013/123061 publication teaches that the cell is CD4+ T cell (aka CD4+/CD8-), CD8+ T cell (aka CD4-CD8+), see p. 32, lines 30-31.

Regarding claims 17-18, the W02013/123061 publication teaches that the cancer is carcinomas (aka solid tumor) or sarcomas, see p. 11, line 3, p. 12, line 31, in particular. 
Regarding claims 19-20, the W02013/123061 publication teaches that the subject is human (see p. 11, line 27), or newborn subject, (aka pediatric subject), see p. 11, line 31, 
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/123061 publication (published August 23, 2013; PTO 892).
The teachings of the W02013/123061 publication have been discussed supra.  The W02013/123061 publication further teaches that examples of antigens specific for cancer which may be targeted by the bispecific CARs include but not limited to any one or more CD19 and EGFR, see p. 20, reference claim 17.  An exemplary backbone for a CAR comprise, in the N-terminus to C-terminus orientation, IgG4 hinge (aka instant spacer), CD28 transmembrane domain-41BB-CD3zeta (aka signaling domains) as per claim 6, see p. 27.  Example of bispecific CAR is CAR specific to CD19 and CD20, see p. 27.   The bispecific CAR is CD19scFv-Gly4Serlinker-CD20scFv-IgG4-hinge-CD28tm-41BB-zeta encoded by the sequences set forth in Figures 3 and 4, see p. 28.   A truncated human EGFRt polypeptide (marker) may be co-expressed with the CARs to purify cells expressing the CARs as per claims 7, 9, see p. 29, 31.   The W02013/123061 publication teaches the method overcoming therapeutic failures arising from antigen loss escape variants in disease states in subjects in need thereof, see p. 35, lines 23-25. 
Claim 16 is included as it is within the purview of one of ordinary skill in the pharmaceutical art to administer a combination of CD4+ T cell and CD8+ T cell that expressed the first and second CAR to treat antigen-specific cancer since CD8+ cytotoxic T cells have been demonstrated the capacity to specifically recognize and lyse antigen-specific target cells, see p. 34, in particular. 
prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to engineered T cell which co-expresses a first chimeric antigen receptor (CAR) and a second CAR at the cell surface that bind to CD19 and EGFR by replacing the scFvs that bind to CD20 and LICAM in the CARs to arrive at the claimed invention with a reasonable expectation of success, e.g., treating EGFR+ carcinomas. 
One of ordinary skill in the art would have been motivated to do so because the W02013/123061 publication teaches antigens specific for cancer will be apparent to those of skill in the art and may be used in connection with alternate embodiments of the invention, see p. 20, in particular.  One of ordinary skill in the art would have been motivated to do so because the W02013/123061 publication teaches the method overcoming therapeutic failures arising from antigen loss escape variants in disease states in subjects in need thereof, see p. 35, lines 23-25. 

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/123061 publication (published August 23, 2013; PTO 892) in view of WO-200023573 publication (published April 27, 2000; PTO 892) and US20060246548 (Jensen hereafter, published Nov 2, 2006; PTO 892).
The teachings of the W02013/123061 publication have been discussed supra.
The W02013/123061 publication does not teach the antibody or antigen-binding fragment thereof that binds to CD20 comprises the amino acid sequence of SEQ ID NO: 13 as per claim 4 and the amino acid sequence of SEQ ID NO: 15 as per claim 5.
However, the W02000023573 publication teaches CD4+ T cells expressing chimeric antigen receptor, e.g. scFvFc fused to zeta chain to redirected T cells to CD20 expressing cancer cells for 
Neither the W02013/123061 publication nor the W02000023573 publication teaches the targeting domain that binds to CE7 comprises the amino acid sequence of SEQ ID NO: 15.
However, Jensen teaches genetically engineered T cells that expressed on the cell surface a CE7 (epitope on L1CAM)-specific chimeric T cell receptor (CAR).  The polynucleotide encoding the CAR comprises a human GM-CSF receptor alpha chain leader peptide, CE7 specific scFv comprising a VH-Gly-Ser linker, CE7 VL, a human IgGl hinge Fc (aka spacer), a human CD4 TM (aka transmembrane domain) and a human CD3 zeta chain, see entire document, FIG 2A, claim 4, in particular. The reference CE7 specific scFv antibody binds to cell surface tumor antigen CE7 epitope of E1CAM and comprises the amino acid sequence amino acid positions 21-631 of SEQ ID NO: 2, which is identical to the claimed SEQ ID NO: 15.  The polynucleotide encoding such scFv is shown in Fig IB. This CE7 specific antibody binds to plasma membrane-associated glycoprotein on human neuroblastoma cell lines and primary tumors with high affinity (K.sub.a=10.sup.-ll), see para. [0013].  Jensen teaches additional cytoplasmic domains include CD28 and 4-1BB, see para. [0044]. Examples of T cells include CD8+ T cells, see para. [0065]. The T cells may be a mixed population of CD4.sup.+/CD8.sup.- and CD4.sup.-/CD8.sup.+ cells, see para. [0036]. Jensen teaches endowing T cells with a desired antigen specificity based on genetic modification with engineered receptor constructs is an attractive strategy since it bypasses the requirement for retrieving antigen-specific T cells from cancer patients and, depending on the type of antigen recognition moiety, allows for targeting tumor cell-surface epitopes not available to endogenous T cell receptors. Jensen teaches chimeric antigen receptor that binds to CE7 is useful for treating 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to make a bispecific chimeric antigen receptors that bind to CD20 and LICAM taught by the W02013/123061 publication using the polynucleotide encoding scFv that binds to CD20 as taught by the W02000023573 publication and the polynucleotide encoding LICAM as taught by Jensen with a reasonable expectation of success, e.g., targeting T cells to various carcinoma that expressed CD20 and/or LICAM. 
One of ordinary skill in the art would have been motivated to do this because the W02000023573 publication teaches the CD20 specific chimeric antigen receptor is able to redirecting T cells to cells that expressed CD20 for treating various diseases, including B cell malignancy or non-malignant human cells, see reference claims 22, 24 and 30. 
One of ordinary skill in the art would have been motivated to do this because Jensen teaches endowing T cells with a desired antigen specificity based on genetic modification with engineered receptor constructs is an attractive strategy since it bypasses the requirement for retrieving antigen-specific T cells from cancer patients and, depending on the type of antigen recognition moiety, allows for targeting tumor cell-surface epitopes not available to endogenous T cell receptors.
One of ordinary skill in the art would have been motivated to include scFv that binds to CE7 in the engineered T cells comprising different chimeric antigen receptors because Jensen teaches this CE7 specific antibody binds to plasma membrane-associated glycoprotein on human neuroblastoma cell lines and primary tumors with high affinity and is useful for treating neuroblastoma.
In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
SEQ ID NO: 11, SEQ ID NO: 17 and SEQ ID NO: 19 are free of prior art.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644